Opinion
issued August 12, 2010
 
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00359-CR
———————————
IN RE
WILLIAM HARRIS, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 MEMORANDUM OPINION
          Relator, William
Harris, has filed a pro se petition for writ of mandamus in this Court.  Relator asks this Court to order the trial court judge[1]
to withdraw her January 29, 2010 denial of his post-conviction[2]
motion for forensic DNA testing under Chapter 64 of the Code of Criminal
Procedure.[3]
 See Tex.
Code Crim. Proc. Ann. art. 
64.01—.05 (Vernon Supp. 2009).  
          The petition for writ of mandamus is denied.
PER CURIAM
Panel
consists of Chief Justice Radack, and Justices Bland and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Respondent
is the Honorable Mary Lou Keel, Presiding Judge, of the 232nd District Court of
Harris County, Texas.   
 


[2]           Relator’s
appeal of the trial court’s January 10, 2010 order is pending in this Court as
appellate number 01-10-00171-CR.  
 


[3]
          Relator was convicted in trial court
cause number 876384 of the offense of murder.  He was sentenced to confinement for sixty-five
years and assessed a $10,000 fine. The Sixth Court of Appeals affirmed the
judgment of the trial court.  See Harris
v. State, 133 S.W.3d 760 (Tex. App.—Texarkana 2004, pet.ref’d).